Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive. 

Argument: Applicant argued “In contrast thereto, Terreault teaches to use two distinct bypass lines, namely the short- circuit line 46 for the high-pass filter section 12 and a separately formed short-circuit line 48 for the low-pass filter section 14, as explicitly set forth in Col. 6, lines 30-40 of Terreault.” (Remarks 8/17/2022, page 11, middle paragraph)
Response: As Applicant stated above, Terreault discloses two distinct bypass lines. However, when the switching devices 16, 16’, 26, 26’ switch lines 46 and 48 in by making the appropriate connections at the input and output, lines 46 and 48 now become connected and can be thought of as a single line. This is obvious to one of ordinary skill in the art and hence the rejection has been changed from a 35 USC 102 rejection to a 35 USC 103 rejection. 


Argument: Applicant argued “Importantly, Guddeti only mentions "IQ mixing" once in the entire description, namely in paragraph [0079] while stating that this is difficult to implement for a wide bandwidth (aka "wideband"), thus providing a different solution that overcomes the respective difficulties” (Remarks 8/17/2022, page 13, last paragraph and related 2nd last paragraph)
Response: IQ mixing is well known in the art though Guddeti states it maybe difficult to implement, the difficulty of implementation for wideband is a design issue. However, Guddeti also discloses an advantage of IQ mixers, i.e. they achieve high image rejection. Hence, Guddeti doesn’t completely teach away from IQ mixers, he just lists their advantages and disadvantages and one of ordinary skill in the art can make the appropriate choice in whether to use them or not.

Argument: Applicant argued “From paragraphs [0078-0079], one skilled in the art would clearly understand that the first stage of Guddeti is located upstream of the filter modules rather than downstream as claimed” (Remarks 8/17/2022, page 14, 3rd paragraph)
Response: The location of the IQ mixer in Guddeti’s invention is not important when the concept if IQ mixing is used in Terreault’s invention. IQ mixing merely shifts the input frequency at the mixer input to another lower frequency depending on the LO frequency. That same concept can be used anywhere in the receiver stream as required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 4, 15 - 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Terreault (US 6495998).

Regarding claim 1, Terreault discloses a wideband spectrum analyzer (column 1, lines 6 – 19), comprising:
at least one signal input (Fig. 1a, input junction 10 receives input signal; column 4, lines 42  - 46),
and at least one signal channel with a first filter module and a second filter module (Figs. 1a and 1b, where Fig. 1a output “A” is fed to Fig. 1b input;  column 5, lines 54 – 60 discloses “In the embodiment shown in FIGS. 1a and 2a, the fixed terminal 18 of high-pass switching device 16 is connected to the input junction 10 through a coupling capacitor 34, the fixed terminal 18' of high-pass switching device 16' is connected to the fixed terminal 28 of low-pass switching device 26 (as indicated by letter "A") …”; wherein the 1st filter module is the high-pass filter in Fig. 1a and the 2nd filter module is the lo-pass filter in Fig. 1b);
the first filter module and the second filter module being connected with the at least one signal input downstream of the at least one signal input in a series connection (Figs 1a and 1b connected in series downstream of the input (18’ in Fig. 1a connected to 28 in Fig. 1b; column 5, lines 54 – 60, as state above),
the first filter module comprising first switches (Fig. 1a, switches shown as 16, 16’; column 5, lines 37 - 39) and several different high-pass filters being arranged in a parallel connection (Fig. 1a shows high-pass filters 12a …12k in parallel, HP170MHz, HP210MH ….), wherein the first switches are configured to selectively connect one of the highpass filters with an input of the first filter module and an output of the first filter module (column 5,lines 37 - 46 discloses “Turning back to FIG. 1a, the filtering apparatus further comprises a switch arrangement including a pair of high-pass switching devices 16, 16' each having a fixed terminal 18, 18' and a controlled terminal 20, 20'. In the embodiment shown, the controlled terminal 20 is capable of contacting one of input terminals 22a to 22k provided on a selected one of high-pass filters 12a to 12k, whereas the controlled terminal 20' is capable of contacting one of output terminals 24a to 24k provided on the same selected high-pass filter”),
the second filter module comprising second switches (Fig. 1b, switches shown as 26, 26’; column 5, lines 46 - 47) and several different lowpass filters being arranged in a parallel connection (Fig. 1b shows low-pass filters 14a …14k in parallel; LP180MHz, LP220 MHz ….), wherein the second switches are configured to selectively connect one of the lowpass filters with an input of the second filter module and an output of the second filter module (column 5, lines 46- 54 discloses “Referring now to FIG. 1b, the switch arrangement further includes a pair of low-pass switching devices 26, 26' each having a fixed terminal 28, 28' and a controlled terminal 30, 30'. In the embodiment shown, the controlled terminal 30 is capable of contacting one of input terminals 32a to 32k provided on a selected one of low-pass filters 14a to 14k, whereas the controlled terminal 30' is capable of contacting one of output terminals 33a to 33k provided on the same selected low-pass filter”),
wherein the at least one signal channel comprises a bypass-line connected to the at least one signal input, wherein the bypass-line is configured to bypass the first switches and the several different high pass filters as well as the second switches and the several different lowpass filters (Fig. 1a shows bypass line 46, 4th path from bottom, wherein  high pass switching device 16 can connect the input to terminal 46a and  high pass switching device 16’ can connect terminal 46b to the output;  Fig. 1b shows bypass line 48, 4th path from bottom, wherein  low pass switching device 26 can connect the input to terminal 48a and  low pass switching device 26’ can connect terminal 48b to the output. When connected as above, the bypass line becomes lines 46 and 48; wherein it would be obvious to one of ordinary skill in the art, that lines 46 and 498 can be now thought of as a single line; column 6, lines 30 - 40).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, that the two lines 46 and 48 would now be equivalent to a single line, with the single line being able to bypass the high pass and low pass filter sections. Bypassing the sections would allow the filter to be an all pass if required.

Regarding claim 2, Terreault discloses the first switches and the second switches are configured to operate independently of each other (column 2, lines 36 – 41 discloses “…switch means capable of connecting a selected one of said high-pass filters in series with a selected one of said low-pass filters between said input and output ends to select a passband …”; wherein independent operation is inherent since a selected high-pass can be connected to a selected low-pass filters).

Regarding claim 3, Terreault discloses a control module including one or more circuits configured to control the first switches and the second switches based on a set output bandwidth (column 6, lines 6 - 29).

Regarding claim 4, Terreault discloses the first filter module is arranged upstream of the second filter module (Fig. 1a output connected to Fig. 1b input, hence upstream; 18’ connected to 28, shown as “A”).

Regarding claim 15, Terreault discloses similar limitations for claim 1 for one channel (refer to claim 1 rejection above).
Claim 15 recites similar structure for another channel, hence one of ordinary skill in the art can replicate the same structure as for claim 1. As per Rationales for Obviousness (MPEP 2143, Rationales E and F), this is obvious to try or an obvious variation and therefore not patentable. 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to have another channel with the same structure as this could be used to enhance the range of the spectrum analyzer e.g. one channel covers one range and another channel covers another range or to display two channels simultaneously.

Claim 16 rejection follows obviously from claim 15: if there are two channels, then the input signal will be split into two signal inputs, one for each channel.  Under Rationales for Obviousness (MPEP 2143, Rational E, F), having two inputs is obvious to try or an obvious variation of having one input. Terreault already discloses one input and extending it to two inputs can easily be carried out by one of ordinary skill in the art. 

Regarding claim 18, Terreault discloses the wideband spectrum analyzer is configured to measure at different frequencies in a first operation mode (Fig. 1a and Fig. 1b show frequency ranges (right of vertical dotted line on left side)).

Claims 5 – 7, 13, 17, 20 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Terreault (US 6495998) in view of Guddeti et al. (US 20200326362).

Regarding claim 5, Terreault does not disclose an analog-to-digital converter. 
In the same field of endeavor, however, Guddeti discloses an analog-to-digital converter (Fig. 3b, elements 326; [0082]). One of ordinary skill in the art could feed the output of Terreault’s system into Fig. 3b by replacing element 322 by Terreault’s Fig. 1b output i.e. downstream of the first filter module and downstream of the second filter module. This would enable Terreault’s Fig. 1b output to be mixed and then digitized. 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Guddeti in the system of Terreault because this would allow mixing and digitizing if the signal, where it can be further processed.

Regarding claim 6, Terreault does not disclose at least one mixer downstream of the filter modules, the at least one mixer being configured to convert an output signal of the filter modules to a predetermined intermediate frequency band.
In the same field of endeavor, however, Guddeti discloses at least one mixer downstream of the filter modules, the at least one mixer being configured to convert an output signal of the filter modules to a predetermined intermediate frequency band (Fig. 3b, filter output in Fig. 1b of Terreault replaces element 322 in Guddeti; [0082]).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Guddeti in the system of Terreault because this would allow mixing and digitizing if the signal, where it can be further processed. Mixing would bring the frequency down to a lower frequency, where ADC requirements would be less stringent

Regarding claim 7, Terreault does not disclose an IQ mixing module downstream of the filter modules, the IQ mixing module including one or more circuits configured to convert an output signal of the filter modules to a predetermined intermediate frequency band.
In the same field of endeavor, however, Guddeti discloses an IQ mixing module downstream of the filter modules, the IQ mixing module including one or more circuits configured to convert an output signal of the filter modules to a predetermined intermediate frequency band ([0079]).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use IQ mixers, as taught by Guddeti in the system of Terreault, because IQ mixers lead to high image rejection, as disclosed by Guddeti ([0079], lines 9 – 11).

Regarding claim 13, Terreault does not disclose an amplifier module is arranged between the first filter module and the second filter module, the amplifier module including one or more circuits configured to amplify an output signal of the first filter module.
In the same field of endeavor, however, Guddeti discloses use of an amplifier ([0077]; Fig. 3a, amplifier 301). This can be placed anywhere in the system by one of ordinary skill in the art to amplify an appropriate signal and hence can be placed   1st and 2nd  filter modules.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use an amplifier, as taught by Guddeti in the system of Terreault between the 1st and 2nd filter modules, because this will allow one to amplifier the signal if needed.

Regarding claim 17, Terreault does not disclose an amplifier module is arranged between the first filter module and the second filter module, the amplifier module including one or more circuits configured to amplify an output signal of the first filter module a calibration module including one or more circuits configured to synchronize the first signal input and the second signal input with respect to phase.
In the same field of endeavor, however, Guddeti discloses a calibration module used on the calibration signal ([0041]). One of ordinary skill in the art can extend this calibration to one or more circuits configured to synchronize the first signal input and the second signal input with respect to phase or other types of calibration. Under Rationales for Obviousness (MPEP 2143, Rationale E), this is obvious to try.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to calibrate both signal channels, so that the signal delay between the two paths is the same.

Regarding claim 20, Terreault does not explicitly disclose the wideband spectrum analyzer is configured to directly sample a first frequency band without at least one of conversion and filtering.
In the same field of endeavor, however, Guddeti discloses use of a mixer (Fig. 2c, mixer 204). The mixer generally reduces the frequency to IF frequency. However, if the input is already at a lower frequency, the mixer operation could be bypassed if it is still capable of being sampled by the ADC. Hence the mixer operation is not always needed. 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to maybe skip the mixer operation if the input frequency was already low. Doing so, would simplify the hardware as well as eliminate any degradation caused by the mixer. 

Regarding claim 21, Terreault discloses a wideband spectrum analyzer (column 1, lines 6 – 19), comprising:
at least one signal input (Fig. 1a, input junction 10 receives input signal; column 4, lines 42  - 46),
and at least one signal channel with a first filter module and a second filter module (Figs. 1a and 1b, where Fig. 1a output “A” is fed to Fig. 1b input;  column 5, lines 54 – 60 discloses “In the embodiment shown in FIGS. 1a and 2a, the fixed terminal 18 of high-pass switching device 16 is connected to the input junction 10 through a coupling capacitor 34, the fixed terminal 18' of high-pass switching device 16' is connected to the fixed terminal 28 of low-pass switching device 26 (as indicated by letter "A") …”; wherein the 1st filter module is the high-pass filter in Fig. 1a and the 2nd filter module is the lo-pass filter in Fig. 1b);
the first filter module and the second filter module being connected with the at least one signal input downstream of the at least one signal input in a series connection (Figs 1a and 1b connected in series downstream of the input (18’ in Fig. 1a connected to 28 in Fig. 1b; column 5, lines 54 – 60, as state above),
wherein the first filter module comprises first switches (Fig. 1a, switches shown as 16, 16’; column 5, lines 37 - 39)  and several different highpass filters being arranged in a parallel connection (Fig. 1a shows high-pass filters 12a …12k in parallel, HP170MHz, HP210MH ….), the first switches being configured to selectively connect one of the highpass filters with an input of the first filter module and an output of the first filter module (column 5,lines 37 - 46 discloses “Turning back to FIG. 1a, the filtering apparatus further comprises a switch arrangement including a pair of high-pass switching devices 16, 16' each having a fixed terminal 18, 18' and a controlled terminal 20, 20'. In the embodiment shown, the controlled terminal 20 is capable of contacting one of input terminals 22a to 22k provided on a selected one of high-pass filters 12a to 12k, whereas the controlled terminal 20' is capable of contacting one of output terminals 24a to 24k provided on the same selected high-pass filter”),
wherein the second filter module comprises second switches (Fig. 1b, switches shown as 26, 26’; column 5, lines 46 - 47) and several different lowpass filters being arranged in a parallel connection (Fig. 1b shows low-pass filters 14a …14k in parallel; LP180MHz, LP220 MHz ….), the second switches being configured to selectively connect one of the lowpass filters with an input of the second filter module and an output of the second filter module (column 5, lines 46- 54 discloses “Referring now to FIG. 1b, the switch arrangement further includes a pair of low-pass switching devices 26, 26' each having a fixed terminal 28, 28' and a controlled terminal 30, 30'. In the embodiment shown, the controlled terminal 30 is capable of contacting one of input terminals 32a to 32k provided on a selected one of low-pass filters 14a to 14k, whereas the controlled terminal 30' is capable of contacting one of output terminals 33a to 33k provided on the same selected low-pass filter”).
Terreault does not disclose the wideband spectrum analyzer comprises an IQ mixing module downstream of the filter modules, the IQ mixing module including one or more circuits configured to convert an output signal of the filter modules to a predetermined intermediate frequency band.
This limitation is analyzed as in claim 7 above, wherein: 
In the same field of endeavor, however, Guddeti discloses an IQ mixing module downstream of the filter modules, the IQ mixing module including one or more circuits configured to convert an output signal of the filter modules to a predetermined intermediate frequency band ([0079]).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use IQ mixers, as taught by Guddeti in the system of Terreault, because IQ mixers lead to high image rejection, as disclosed by Guddeti ([0079], lines 9 – 11).

Claims 8 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Terreault (US 6495998) in view of Guddeti et al. (US 20200326362) and further in view of Oppenheim et al. (Digital Signal Processing, 1975, pages 26 – 30).

Regarding claim 8, Terreault does not disclose an analog-to-digital converter downstream of the filter modules and downstream of the IQ mixing module, wherein the predetermined intermediate frequency band is located within a first Nyquist zone of the analog-to-digital converter.
In the same field of endeavor, however, Guddeti discloses an analog-to-digital converter downstream of the filter modules and downstream of the IQ mixing module (Fig. 2c, ADC 226 after mixer 204; mixer can be IQ mixer [0079]).). 
Oppenheim discloses Nyquist conditions for sampling (pages 26 – 30).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the methods, as taught by Guddeti and Oppenheim in the system of Terreault because sampling using Nyquist criteria would allow for the signal to be reconstructed, as is well known in the art.

Regarding claim 9, Terreault does not disclose an explicit connection interface downstream of the IQ mixing module, wherein the connection interface is configured to selectively connect at least one of an I-channel of the IQ mixing module and a Q-channel of the IQ mixing module with the analog-to-digital converter.
However, an IQ mixer has 2 paths and 2 signals need to be digitized. If only one ADC is available, then one of the two paths needs to be selected. This is obvious to try and use of multiplexors is well known in the art to select 1 signal from multiple signals. Under Rationales for Obviousness (MPEP 2143, Rationale E, Obvious to Try), this is not patentable.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use a multiplexor to select one of I and Q signals.

Claim 10 is similarly analyzed as claim 9. One or two ADCs could be used. If one is used, either I or Q can be selected as in claim 9.

Claim 11 is similarly analyzed as claims 9 and 10. If two ADCs are used, they can be connected to the I and Q paths, as stated in claims 9 and 10.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Terreault (US 6495998) in view of Guddeti et al. (US 20200326362) and further in view of Oppenheim et al. (Digital Signal Processing, 1975, pages 26 – 30)  and CN110113067A.

Regarding claim 12, Terreault does not disclose an equalizer module downstream of the analog-to-digital converters, the equalizer module including one or more circuits configured to correct an imbalance between output signals of the analog-to-digital converters.
CN110113067A discloses an equalizer module downstream of the analog-to-digital converters, the equalizer module including one or more circuits configured to correct an imbalance between output signals of the analog-to-digital converters (claim 3).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by CN110113067A in the system of Terreault because imbalances can lead to performance degradation and hence should be corrected.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Terreault (US 6495998) in view of CN110113067A.

Regarding claim 19, Terreault does not disclose the wideband spectrum analyzer is configured to perform cross-correlation measurements in a second operation mode.
CN110113067A discloses the wideband spectrum analyzer is configured to perform cross-correlation measurements in a second operation mode (page 2 of English translation discloses “…uses the IQ two-path signal correlation to analyze the orthogonality of two paths,…”).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by CN110113067A in the system of Terreault because correlation can be used to correct imbalances in the two paths, as disclosed by CN110113067A.

Allowable Subject Matter
Claim 22 is allowed.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to wideband spectrum analyzers:

Bertrand et al.  (US 4093989) discloses Spectrum Analyzer Using Digital Filters Breaks Digital Information Into Data Blocks Each Of Given Time Duration Within Respective Frequency Ranges.

Son et al.  (US 20050184828) discloses Tunable Wideband Bandpass Filter, Tunable Multi-band Wideband Bandpass Filter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632